Citation Nr: 1752826	
Decision Date: 11/16/17    Archive Date: 11/22/17

DOCKET NO.  07-26 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD) and bipolar disorder.

2.  Whether new and material evidence has been submitted to reopen a claim for service connection for a bilateral hearing loss disability.

3. Whether new and material evidence has been submitted to reopen a claim for service connection for residuals of a back injury.

4.  Whether new and material evidence has been submitted to reopen a claim for service connection for a left knee injury.


REPRESENTATION

Veteran represented by: Christine K. Clemens, Attorney


ATTORNEY FOR THE BOARD

A. Snoparsky, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from March 1980 to July 1982.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, South Carolina.  

This case was previously before the Board in October 2014 and was remanded for further development.

The claims file is now entirely in VA's secure electronic processing system, Virtual VA and Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the delay, another remand is required.  The Veteran's representative has asserted VA has not complied with its duty to assist because VA has not provided the Veteran with a Battalion Roster for Company C, 2nd Battalion, 1st Signal Brigade for the training cycle of May 27, 1980 to August 1980 at Fort Gordon, Georgia.

In February 2015, VA indicated it does not hold the type of records in question and wrote a letter to the Veteran's representative, saying she could contact the National Personnel Records Center (NPRC).  

In June 2015, VA contacted the Joint Services Records Research Center (JSRRC) in an attempt to verify the Veteran's in-service stressor and in an attempt to locate the Battalion roster requested by the Veteran.  In June 2015, the Defense Personnel Records Information Retrieval System (DPRIS) responded to VA's inquiry for the Battalion roster by saying those records were not available in the U.S. Army historical records.  DPRIS also stated they coordinated their search with the National Archives and Records Administration (NARA) in Maryland, but were unable to locate any unit records pertaining to the 2nd Battalion, 1st Signal Brigade in Fort Gordon, GA for the calendar year 1980.  DPRIS indicated they reviewed other historical documents available to them and were not able to document the Veteran's stressor.

In July 2015, JSRRC responded to VA's inquiry, stating it is not a records repository and does not maintain or provide personnel files, unit records, or Battalion Rosters.  JSRRC directed VA to the NARA in Maryland.  In July 2015, VA sent a letter to the NARA in Maryland, requesting the Battalion Roster.  

In August 2015, the NARA in Maryland responded, saying it did not find any records beyond 1973.  The NARA in Maryland directed VA to attempt to get the Battalion Roster from the NARA in Missouri.  

VA made two attempts to request records, including the Battalion Roster, from the National Personnel Records Center (NPRC) in MO in December 2015 and in January 2016.  In April 2016, VA followed up on its request for records to NPRC and in April 2016, the NPRC sent records which have been associated with the Veteran's file.  

In August 2017, the Veteran's representative wrote to VA, formally requesting to postpone the Veteran's hearing until after VA had obtained and provided the Battalion Roster to the Veteran, thereby satisfying VA's duty to assist.  The Veteran's representative noted the receipt of NPRC records but asserted those records were not responsive to the inquiry as they did not provide a complete Battalion Roster.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the NPRC and request the Battalion Roster for Company C, 2nd Battalion, 1st Signal Brigade for the training cycle of May 27, 1980 to August 1980 at Fort Gordon, Georgia.

Indicate to the NPRC that if a complete Battalion Roster for that time, location, and Battalion does not exist, a negative response letter needs to be sent.

If such a Battalion Roster does exist but is not available to be released to the Veteran, please have the NPRC note this in a letter with an explanation.

2.  If the NPRC indicates that a Battalion Record for Company C, 2nd Battalion, 1st Signal Brigade for the training cycle of May 27, 1980 to August 1980 at Fort Gordon, Georgia does not exist, the RO should issue a formal finding stating such.

3.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, if the claim is denied, a supplemental statement of the case should be provided to the Veteran and his representative. After they have had an adequate opportunity to respond, this case should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




